Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reproductions
Duplicate Views
Figures 1.1 and 1.4 show duplicate views of the article. Views that are merely duplicative of the design must be cancelled from the drawing disclosure (see MPEP 1503.02, subsection I). Correction is required. See annotated drawings below for identification of duplicate views. 

    PNG
    media_image1.png
    463
    590
    media_image1.png
    Greyscale

Specification
Title
The title of the article has been inconsistently described as “Spray Cap for Aerosol Container,” “Spray Cap,” and “Spray Cap for Aerosol and Other Liquid Containers” throughout the specification. The title must therefore be consistently described throughout the specification (see MPEP 1503.01, subsection I). 



Figure Descriptions
Six reproductions have been provided in the disclosure however no description for these reproductions has been provided in the specification. When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference numerals. See 37 CFR 1.74. Correction is therefore required to include descriptions for each of the six reproductions. See also MPEP 1503.01, subsection II. 

Claim Rejection – 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and non-enabling due to the following unclear parts which prevent a clear understanding of the design which applicant seeks protection for:

Unclear Parts
Figures 1.1, 1.3, 1.4 and 1.5 show shaded surfaces and solid line features applied within the interior of the article of which the exact depth and three-dimensional configuration of these features is unclear and cannot be reconciled with any other views. In order to overcome the rejection it is suggested that applicant amend the drawings to remove the features considered indefinite and nonenabling from the claimed design by using a transparent color wash or broken lines, and adding a description that indicates that the portions of the article shown in [insert color name or broken lines here] form no part of the claimed design. See Hague Administrative Instructions Section 403 for information on how to disclaim matter that forms no part of the claimed design using broken lines, text, or color. 

See annotated drawings below for identification of internal surfaces and features in question (see arrows). 
    PNG
    media_image2.png
    466
    820
    media_image2.png
    Greyscale

Because of the insufficient information in the drawings provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim non-enabled. In order to overcome this rejection, it is suggested that the design be shown clearly and consistently among the views. All inconsistencies should be remedied or otherwise satisfactorily explained, amended to form no part of the claim, or figures cancelled [if such does not negatively impact understanding of the remaining disclosure]. Inconsistency that cannot be either corrected or satisfactorily explained should be amended to form no part of the claim with lightweight broken lines. However, care must be taken to not introduce new matter. 

If applicant chooses to exclude portions of the design from the claim by converting those portions of the article to broken lines, the amendment must meet the written description requirement of 35 USC 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Replacement Drawings:
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”

If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or the remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). 

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

When preparing new or replacement drawings, be careful to avoid introducing new matter, 35 U.S.C. 132 and 37 CFR 1.121(f). This pertains to either: the addition to, or the removal of, any elements shown in the originally disclosed design. 


Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be mace of record. See MPEP 713. The
examiner will not discuss the merits of the application with applicant’s representative if the
representative is not registered to practice before the USPTO. Appointment as applicant’s
representative before the International Bureau pursuant to Rule 3 of the Common Regulations
under the Hague Agreement does NOT entitle such representative to represent the applicant
before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a
patent attorney or agent registered to practice before the USPTO. Additional information
regarding interviews is set forth below.

Telephonic Interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the
USPTO (‘registered practitioner’) or with a pro se applicant (an applicant who is the inventor
and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO’, available at https :/ywww.uspto.gov/‘patent,'forms/forms-patent-applications-fiied-or-after-september-
16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews
may also be conducted with a registered practitioner not of record provided the registered
practitioner can show authorization to conduct an interview by completing, signing and filing an
“Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page
indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see
“When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at
catherine.posthauer@uspto.gov to arrange a time and date for the telephone interview. Please
include proposed days and times for the proposed call. When proposing a day/time for the
interview, please consider the examiner’s work schedule indicated in the last paragraph of this
communication. The email should also be used to determine who will initiate the telephone
call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium}
unless appropriate authorization for internet communication is filed in the application. Form
PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to
Withdraw Authorization for Internet Communications” may be used to provide such
authorization and is available at the USPTO web page indicated above. The authorization may
not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the
USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II
for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b}(3), a reply submitted on behalf of a juristic applicant must
be signed by an attorney or agent registered to practice before the USPTO. Applicants may
submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers
only) https :/Awww.uspto.gov/patents-application-process/applying-online/efs-web-
guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571 -273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window 
https :/www.uspto.gov/paterits-niaintaining-pateni/responcirig-office-actlons

Conclusion
The claim stands rejected under 35 U.S.C. 112 (a) and (b).

The references are cited as pertinent prior art. Applicant may view and obtain copies of the
cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent
Number Search” button.

Contact
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Catherine Posthauer whose telephone number is 571-270-0233. The
examiner can normally be reached on Monday – Friday 8:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman can be reached on 571-272-4734. The
fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.

Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S POSTHAUER/Primary Examiner of Art Unit 2919